Name: Regulation (EC) NoÃ 4/2007 of the European Central Bank of 14 December 2006 amending Regulation (EC) NoÃ 2423/2001 (ECB/2001/13) concerning the consolidated balance sheet of the monetary financial institutions sector (ECB/2006/20)
 Type: Regulation
 Subject Matter: financial institutions and credit;  monetary relations;  information technology and data processing;  free movement of capital;  economic analysis;  accounting
 Date Published: nan

 5.1.2007 EN Official Journal of the European Union L 2/3 REGULATION (EC) No 4/2007 OF THE EUROPEAN CENTRAL BANK of 14 December 2006 amending Regulation (EC) No 2423/2001 (ECB/2001/13) concerning the consolidated balance sheet of the monetary financial institutions sector (ECB/2006/20) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to Council Regulation (EC) No 2533/98 of 23 November 1998 concerning the collection of statistical information by the European Central Bank (1), and in particular Articles 5(1) and 6(4) thereof, Whereas: (1) Regulation (EC) No 2423/2001 of the European Central Bank of 22 November 2001 concerning the consolidated balance sheet of the monetary financial institutions sector (ECB/2001/13) (2) requires monetary financial institutions to report quarterly statistical data broken down by country and by currency. Regulation (EC) No 2423/2001 (ECB/2001/13) has to be amended to extend the reporting requirements to data in respect of Bulgaria and Romania, which will accede to the European Union on 1 January 2007. (2) Pursuant to Regulation (EC) No 2423/2001 (ECB/2001/13), the reporting of quarterly data on positions vis-Ã -vis counterparties resident in the territories of Member States that have adopted the euro is mandatory. Regulation (EC) No 2423/2001 (ECB/2001/13) therefore has to be amended to take into account Slovenias adoption of the euro, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2423/2001 (ECB/2001/13) is amended as follows: 1. In Article 4(2), the words with the #  symbol are replaced with the words with the #  or *  symbol. 2. Annexes I and V are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. Done at Frankfurt am Main, 14 December 2006. For the Governing Council of the ECB The President of the ECB Jean-Claude TRICHET (1) OJ L 318, 27.11.1998, p. 8. (2) OJ L 333, 17.12.2001, p. 1. Regulation as last amended by Regulation (EC) No 2181/2004 (ECB/2004/21) (OJ L 371, 18.12.2004, p. 42). ANNEX Annexes I and V to Regulation (EC) No 2423/2001 (ECB/2001/13) are amended as follows: 1. Annex I is amended as follows: (a) Part 1 Section IV is amended as follows: (i) in the first and second sentences of paragraph 6a, the words with the #  symbol are replaced with the words with the #  or *  symbol; (ii) in the first and second sentences of paragraph 7a, the words with the #  symbol are replaced with the words with the #  or *  symbol; (iii) in the first sentence of paragraph 9a, the words with the #  symbol are replaced with the words with the #  or *  symbol. (b) Part 2 is amended as follows: (i) in Table 3, entitled Country breakdown:  under the heading B. Other participating Member States (i.e. excluding domestic sector) + part of C. Rest of the world (Member States), two columns, entitled BG and RO, respectively, are inserted after the last column. Each cell in each of these two columns is marked with the * symbol;  in the column entitled SI, the # symbol is deleted from each cell;  in the General note the words with the #  symbol are replaced with the words with the #  or *  symbol; (ii) in Table 4, entitled Currency breakdown:  under the heading Other Member State currencies, two columns entitled BGN and RON, respectively, are inserted after the last column. Each cell in each of these two columns is marked with the * symbol;  the column entitled SIT is deleted;  in the General note the words with the #  symbol are replaced with the words with the #  or *  symbol. 2. Annex V is amended as follows: (a) The following paragraphs 1c, 1d and 1e are inserted: 1c. Notwithstanding paragraph 1, first reporting according to this Regulation in respect of cells marked with the *  symbol begins with quarterly data for the period ending March 2007. 1d. If the relevant NCB decides not to require first reporting of insignificant data beginning with quarterly data for the period ending March 2007, reporting starts 12 months after it informs the reporting agents that data are required. 1e. Notwithstanding paragraph 1, first reporting according to this Regulation in respect of the column entitled SI  in Table 3, under the heading B. Other participating Member States (i.e. excluding domestic sector) + part of C. Rest of the world (Member States) , begins with quarterly data for the period ending March 2007. (b) In paragraph 2a the words with the #  symbol are replaced with the words with the #  or *  symbol.